Citation Nr: 0009864	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-18 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for Graves' disease.  

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from May 1973 to May 1975.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The record does not contain a diagnosis of tinnitus.

2.  The record does not contain competent evidence of a nexus 
between a current bilateral hearing loss disability and 
injury or disease during the veteran's active service. 

3.  The record does not contain competent evidence of a nexus 
between Graves' disease and injury or disease during the 
veteran's active service.  

4.  The record does not contain competent evidence of a nexus 
between hypertension and injury or disease during the 
veteran's active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 303 (1999).

2.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 303 (1999).

3.  The claim of entitlement to service connection for 
Graves' disease is not well grounded.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 303 (1999).

4.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently suffers from several 
disabilities that had their inception in service.  At his 
hearing in March 1997, he pointed out that he had numerous 
symptoms during service that were indicative of the onset of 
Graves' disease and hypertension.  He claims that he gained 
30 pounds, had gritty feeling in his eyes, blurred vision, 
and abdominal problems, which he feels were indicative of the 
onset of Graves' disease.  Further, he indicated that during 
an examination conducted prior to his discharge from military 
in service in 1975, his blood pressure readings were 
elevated, and that, within seven months of discharge, private 
medical records showed that his blood pressure readings were 
elevated. 

At a personal hearing held in January 1999, he also asserted 
that he had developed a hearing loss disability and tinnitus 
as a result of noise exposure.  He pointed out that he was 
exposed to trucks, generators and artillery fire.  The 
veteran has also submitted statements of fellow service 
personnel who in essence relate that the veteran was exposed 
to artillery fire.

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If he has not, his appeal 
must fail and there is no duty to assist him further in the 
development of the claim because such additional development 
would be futile.  38 U.S.C.A. § 5107 (West 1991), Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court), held that the appellant in that case 
had not presented a well-grounded claim as a matter of law.  
The Court pointed out that, unlike civil actions, the VA 
benefits system requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak, 2 Vet. 
App. at 611.  The evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

As discussed below, the Board finds the claims for service 
connection are not well grounded.  When a claim is not well 
grounded, VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim, but VA 
may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled its obligation under section 
5103(a) in a statement of the case (SOC) that informed the 
veteran of the reasons his claims had been denied.  Also, by 
this decision, the Board informs the appellant of the type of 
evidence needed to make his claims well grounded.  Unlike the 
situation in Robinette, he has not put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  

Although the RO did not specifically state that it denied the 
veteran's claims for service connection for Graves disease, 
hypertension, and hearing loss on the basis that they were 
not well grounded, the Board concludes that this error was 
harmless.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(when the Board decision denies a claim on the merits when 
the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board's decision, on the basis of nonprejudicial error).

I.  Tinnitus

The veteran's problem with presenting a well-grounded claim 
for tinnitus arises with the first element, which is evidence 
of current disability.  The veteran has provided no medical 
evidence to show a current diagnosis of tinnitus.  Without 
proof of a current disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); and 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Although the 
veteran now claims that he has had ringing in the ear since 
1974, it is interesting to note that on review of numerous VA 
examination and treatment reports that are dated subsequent 
to service discharge, there are no complaints regarding 
tinnitus until December 1997.  At that time, he underwent a 
VA compensation examination.  He reported tinnitus to the 
audiologist, who reported the veteran's subjective 
complaints.  Significantly, however, there was no recorded 
diagnosis or diagnostic assessment of tinnitus.  As the first 
element is entirely unsupported, whether there is evidence 
sufficient to lend plausible support to the second and third 
elements need not be decided.

II.  Hearing Loss

Hearing loss disability is defined by regulation.  Impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000 
and 4000 Hertz is 40 decibels or greater; or the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).

Regarding the first element, which is evidence of current 
disability, the veteran underwent VA audiology examination in 
December 1997.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
05
40
60
LEFT
10
10
20
40
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.  The 
pure tone test results meet the regulatory definition of 
bilateral hearing loss disability.  

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service - the 
examination conducted prior to his entry into service dated 
in April 1973 shows that the veteran met the regulatory 
definition of right ear hearing loss disability upon 
entrance.  The audiology examination report showed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
05
-
60
LEFT
15
5
5
-
25

The veteran has reported exposure to loud aircraft noise and 
artillery fire during his military service.  The veteran's 
statements are plausible, and he is competent to report such 
noise exposure.  This is sufficient for the second element of 
a well-grounded claim.  

It should be pointed out that the veteran's May 1976 Army 
National Guard examination (conducted a month subsequent to 
service discharge) reported results were within normal range, 
that is:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
10
LEFT
10
15
15
15
10

Moreover, his ears were considered clinically normal.

Regardless, the veteran's problem with presenting a well-
grounded claim for a bilateral hearing loss disability arises 
with the third element.  The record does not contain 
competent, that is, medical, evidence of a nexus between 
disease or injury in service and the current bilateral 
hearing loss disability, as required by Caluza.  The only 
evidence of record that suggests a causal relationship 
between the veteran's claimed disability and service is the 
veteran's statements.  However, I find that these statements 
are not sufficient competent evidence to establish the 
etiology of his current hearing disorder.  Although the 
veteran asserts that his inservice exposure to truck noise 
and artillery fire led to the development of hearing loss, 
the medical evidence of record, including recent VA 
examination reports, does not include any medical statements 
or opinions supporting his assertions.  The Board notes that 
the Court has held that lay testimony is not competent to 
prove a matter requiring medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Clarkson v. Brown, 4 
Vet. App. 565, 567 (1993).  It is the province of trained 
health care professionals to enter conclusions, which require 
medical opinions as to causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), and, since he has no medical expertise, the 
lay opinion of the veteran does not provide a basis upon 
which to make any finding as to the origin or development of 
his condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

III.  Hypertension

Hypertension is defined as persistently high arterial blood 
pressure.  Various criteria have been suggested, ranging from 
140 millimeter of mercury (mm. Hg) systolic and 90-mm. Hg 
diastolic to as high as 200-mm. Hg systolic and 110-mm. Hg 
diastolic.  Dorland's Illustrated Medical Dictionary 635 
(26th ed. 1981).

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis --VA outpatient 
records dated in September 1992 show a diagnosis of 
hypertension.  

The veteran's problem with presenting a well-grounded claim 
arises with the second and third elements.  Concerning the 
second element, evidence of inservice injury or disease, 
there are no records showing complaints, treatment, or 
diagnosis of hypertension or any other cardiovascular 
disease.  There were two blood pressure readings recorded 
during service.  On induction, in April 1973, the blood 
pressure reading was 138/78.  The examination conducted 
before discharge in December 1974 shows a blood pressure 
reading of 130/80.

Hypertension may be presumed to have been incurred in service 
if it is manifested to a degree of 10 percent or more during 
the first post service year.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In this case, there 
are reported elevated blood pressure readings within a year 
of service discharge.  Private hospital reports show that on 
February 2, 1976, the veteran complained that his heart was 
skipping beats.  The blood pressure was initially 180/110 but 
it appears that the second reading was within normal although 
the diastolic reading is not entirely legible (140/8?).  
Eight days later, it was recorded as 140/90.  On February 18, 
1976, the readings were 140/100.  While there are reported 
elevated blood pressure readings, there is not a diagnosis of 
hypertension within the initial post-service year.  Moreover, 
even in light of the later diagnosis of hypertension, 
hypertension is not shown to a degree of 10 percent within 
the initial post-service year.  

Under the current rating criteria, in effect from January 12, 
1998, hypertensive vascular disease (hypertension and 
isolated systolic hypertension) is rated 10 percent for 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more.  Ten percent is also the 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days. For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  Incidentally, 
hypertension due to aortic insufficiency or hyperthyroidism, 
which is usually the isolated systolic type, is to be 
evaluated as part of the condition causing it rather than by 
a separate evaluation.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (1999).

In this case, the evidence of the veteran's blood pressure 
between May 1975 and May 1976 does not show diastolic 
pressure predominantly 100 or more or systolic pressure 
predominantly 160 or more - although there were some 
diastolic and systolic readings in that range -- nor does the 
record show that the veteran then required medication for 
hypertension.  Consequently, the criteria for a 10 percent 
rating are not met.

The veteran also has not provided any competent medical 
evidence showing that his current hypertensive disability is 
related to service, as required by Caluza.  There are no VA 
or private examination reports that include any medical 
statements or opinions concerning this nexus.  The only 
evidence of record that suggests a causal relationship 
between the veteran's hypertensive disability and service is 
the veteran's statements.  However, as noted above, these 
statements are not sufficient competent evidence to establish 
the etiology of his current hypertension.  Consequently, the 
veteran is not competent to comment as to the etiology of his 
hypertension.


IV.  Graves Disease

The same problem arises with the claim for service connection 
for Graves' disease.  Current VA records show diagnoses of 
Graves' disease beginning in 1992.  Significantly, however, 
the service medical records are devoid of complaints, 
treatment or diagnoses regarding Graves' disease.  The 
veteran contends that abdominal and eye complaints reported 
in service were in actuality the onset of Graves' disease.  
As referred to above, the veteran's lay statements are not 
competent medical evidence to establish that his present 
disorder is the same disability for which he was treated in 
service.  Savage, 10 Vet. App. at 495-498.  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Although there 
was incidents of documented abdominal and eye treatment 
during service and the veteran has reported chronicity of 
symptomatology, there is no competent evidence relating the 
present condition to that symptomatology.  Ibid.  
Consequently, this claim is not well grounded.


ORDER

Service connection for tinnitus is denied.  

Service connection for bilateral hearing loss is denied.

Service connection for Graves' disease is denied.

Service connection for hypertension is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

